

OPERATING AGREEMENT
(English Translation)
 
This Operating Agreement (this “Agreement”) is dated August 25, 2006, and is
entered into in Xi’an, China between Shiming (Xi’an) Enterprise Management &
Consulting Co., Ltd. a company incorporated under the laws of the People’s
Republic of China, , located at No. 2, 12th Floor, Gaoxin 2nd Road, Shanxi
Security Plaza, Xi’an High Tech and New Technology Development Zone, Xi’an,
Shaanxi Province,, China 710075, (“Party A”), and Shaanxi Shiming Science &
Technology Joint Stock Co., Ltd., a joint stock limited liability company
organized under the laws of the PRC (“Party B”), with a registered address at
No. 2, 12th Floor, Gaoxin 2nd Road, Shaanxi Security Plaza, Xi’an High Tech and
New Technology Development Zone, Xi’an, Shaanxi Province, China 710075, and
shareholders holding over 95% outstanding shares of Party B (the “Shareholders
of Party B”). Party A and Party B, and Shareholders of Party B are referred to
collectively in this Agreement as the “Parties.”
 
RECITALS
 
1.
Party A is a company incorporated in Xi’an, China under the laws of the People’s
Republic of China, which has the technological expertise in development and
sales of consumer electronics;

 
2.
Party B is a high tech company incorporated in Xi’an, China, and is engaged in
development and sales of consumer electronics, and through its majority owned
subsidiary, Shenzhen Seathan Technology Co., Ltd. (“Seathan Technology”),
designs and manufactures high-definition televisions and computer monitors (the
“Business”);

 
3.
The undersigned Shareholders of Party B collectively own over 95% of the equity
interests of Party B;

 
4.
Party A has established a business relationship with Party B by entering into
the “Consulting Services Agreement” dated August 25, 2006 (hereinafter referred
to as the “Services Agreement”), and Party B’s daily operations will have a
material effect on its ability to pay the fees payable to Party A;

 
5.
Pursuant to the above-mentioned agreement between Party A and Party B, Party B
shall pay certain consulting fees to Party A.

 
6.
The Parties are entering into this Agreement to further define and clarify the
relationship between Party A and Party B, relating to Party B’s operations.

 
 
 

--------------------------------------------------------------------------------

 
NOW THEREFORE, all parties of this Agreement hereby mutually agree as follows:
 
1.
Party A agrees, subject to the satisfaction of the relevant provisions by Party
B herein, as the guarantor for Party B in the contracts, agreements or
transactions in connection with Party B’s operation between Party B and any
other third party, to provide full guarantee for the performance of such
contracts, agreements or transactions by Party B. Party B agrees, as a
counter-guarantee, to pledge all of its assets, including accounts receivable,
to Party A. According to the aforesaid guarantee, Party A wishes to enter into
written guarantee agreements with Party B’s counter parties thereof to assume
liability as the guarantor when and if needed; therefore, Party Band
Shareholders of Party B shall take all necessary actions (including but not
limited to executing and delivering relevant documents and filing of relevant
registrations) to carry out the arrangement of counter-guarantee to Party A.

 
2.
In consideration of the requirement of Article 1 herein and assuring the
performance of the Services Agreement between Party A and Party B and the
payment of the payables accounts by Party B to Party A, Party B together with
the Shareholders of Party B hereby jointly and severally agree that Party B
shall not conduct any transaction which may materially affects its assets,
obligations, rights or the operations of Party B (excluding the business
contracts, agreements, sell or purchase assets during Party B’s regular
operation and the lien obtained by relevant counter parties due to such
agreements) prior written consent of Party A, including but not limited to the
following:

 
 
2.1
To borrow money from any third party or assume any debt;

 
 
2.2
To sell, license, transfer, or acquire from or to any third party any asset or
right, including but not limited to any plant, equipment, real property or
personal property, or any intellectual property right;

 
 
2.3
To provide any guarantees to any third parties using its assets or intellectual
property rights or to provide any guaranty for any third party obligations;

 
 
2.4
To assign to any third party any agreements related to the Business.

 
 
2.5
To engage in any other business consulting agreements with any third party or to
engage in any other business activities other than the Business.



3.
In order to ensure the performance of the Services Agreement between Party A and
Party B and the payment of the various payables by Party B to Party A, Party B
together with the Shareholders of Party B hereby jointly and severally agree to
accept, from time to time, operation guidance set by Party A on, including but
not limited to, business and marketing strategies, business planning, business
operation guidance, the appointment and dismissal of its directors and officers,
the hiring and firing employees, its daily operation of the Business, and its
financial and budgeting system.

 
 
2

--------------------------------------------------------------------------------

 
 
4.
Party B together with the Shareholders of Party B hereby jointly and severally
agree that and the Shareholders of Party B shall appoint the person recommended
by Party A as the directors of Party B, and Party B shall appoint Party A’s
senior managers as Party B’s General Manager, Chief Financial Officer, and other
senior officers. If any of the above senior officers leaves or is dismissed by
Party A, he or she will lose the qualification to take any position in Party B
and Party B shall appoint other senior officers of Party A recommended by Party
A to take such position. The person recommended by Party A in accordance with
this Article herein should comply with the stipulation on the qualifications of
directors, General Manager, Chief Financial Officer, and other senior officers
pursuant to applicable law.

 
5.
Party B together with the Shareholders of Party B hereby jointly and severally
agree and confirm that Party B shall seek the guarantee from Party A first if it
needs any guarantee for its performance of any contract or loan of flow capital
in the course of operation. In such case, Party A shall have the right but not
the obligation to provide the appropriate guarantee to Party B on its own
discretion. If Party A decides not to provide such guarantee, Party A shall
issue a written notice to Party B immediately and Party B shall seek a guarantee
from other third party.

 
6.
In the event that any of the agreements between Party A and Party B terminates
or expires, Party A shall have the right but not the obligation to terminate all
agreements between Party A and Party B including but not limited to the Services
Agreement. 

 
7.
Any amendment and supplement of this Agreement shall be made in writing. The
amendment and supplement duly executed by all parties shall be deemed as a part
of this Agreement and shall have the same legal effect as this Agreement.

 
8.
If any clause hereof is judged as invalid or non-enforceable according to
applicable laws, such clause shall be deemed invalid only with respect to the
affected clauses, and without affecting other clauses hereof in any way.

 
9.
Party B shall not assign its rights and obligations under this Agreement to any
third party without the prior written consent of Party A. Party B hereby agrees
that Party A may assign its rights and obligations under this Agreement at its
discretion and such transfer shall only be subject to a written notice sent to
Party B by Party A, and no any further consent from Party B will be required.

 
10.
All parties acknowledge and confirm that any oral or written materials
communicated pursuant to this Agreement are confidential documents. All parties
shall keep secret of all such documents and not disclose any such documents to
any third party without prior written consent (except the written consent of the
Shareholders of Party B shall not be required) from other parties except under
the following conditions: (a) such documents are known or shall be known by the
public (excluding the receiving party discloses such documents to the public
without authorization); (b) any documents disclosed in accordance with
applicable laws or rules or regulations of stock exchange; (c) any documents
required to be disclosed by any party to its legal counsel or financial
consultant for the purpose of the transaction of this Agreement by any party,
and such legal counsel or financial consultant shall also comply with the
confidentiality as stated hereof. Any disclosure by employees or agencies
employed by any party shall be deemed the disclosure of such party and such
party shall assume the liabilities for its breach of contract pursuant to this
Agreement. This Article shall survive termination of this Agreement.

 
 
3

--------------------------------------------------------------------------------

 
 
11.
This Agreement shall be governed by and construed in accordance with the laws of
the PRC.

 
12.
The parties shall strive to settle any dispute arising from the interpretation
or performance of this Agreement through friendly consultation. In case no
settlement can be reached through consultation, each party can submit such
matter to China International Economic and Trade Arbitration Commission
(“CIETAC”) for arbitration in accordance with its rules of CIETAC. The
arbitration proceedings shall take place in Beijing and shall be conducted in
Chinese. Any resulting arbitration award shall be final and conclusive and
binding upon all the parties.

 
13.
This Agreement shall be executed by a duly authorized representative of each
party as of the date first written above and become effective simultaneously.

 
14.
Notwithstanding Article 13 hereof, the parties confirm that this Agreement shall
constitute the entire agreement of the Parties with respect to the subject
matters therein and supersedes and replaces all prior or contemporaneous verbal
and written agreements and understandings.

 
15.
The term of this agreement is ten (10) years unless early termination occurs in
accordance with relevant provisions herein or in any other relevant agreements
reached by all parties. This Agreement may be extended only upon Party A’s
written confirmation prior to the expiration of this Agreement and the extended
term shall be determined by the Parties hereto through mutual consultation.
During the aforesaid term, if Party A or Party B is terminated at expiration of
the operation term (including any extension of such term) or by any other
reason, this Agreement shall be terminated upon such termination of such party,
unless such party has already assigned its rights and obligations in accordance
with Article 9 hereof.

 
16.
This Agreement shall be terminated on the expiration date unless it is renewed
in accordance with the relevant provision herein. During the valid term of this
Agreement, Party B shall not terminate this Agreement. Notwithstanding the above
stipulation, Party A shall have the right to terminate this Agreement at any
time by issuing a thirty (30) days prior written notice to Party B.

 
17.
This Agreement has been executed in duplicate originals, each Party has received
one (1) duplicate original, and all originals shall be equally valid. This
Agreement has both an English version and a Chinese version. Both versions are
equally authentic. Where a comparison of the authentic texts of both versions of
this Agreement discloses a difference in meaning, the meaning which best
reconciles the texts, having regard to the object and purpose of this Agreement
shall be adopted.

 
[SIGNATURE PAGE FOLLOWS]
 
 
4

--------------------------------------------------------------------------------

 

 
SIGNATURE PAGE


IN WITNESS WHEREOF each party hereto has caused this Agreement duly executed by
itself or a duly authorized representative on its behalf as of the date first
written above.







PARTY A:   Shiming (Xi’an) Enterprise Management & Consulting Co., Ltd.        
        /s/ Shiming Wang                                                     
Chairman             PARTY B:               Shaanxi Shiming Science & Technology
Joint Stock Co., Ltd.                 /s/ Shiming
Wang                                                     President

 

 
5

--------------------------------------------------------------------------------

 




SIGNATURE PAGE FOR SHAREHOLDERS OF PARTY B



SHAREHOLDERS OF PARTY B:           Shaanxi Meixian Shiming Non-Ferrous
Metallurgy Co., Ltd. (“Meixian”)   Shares of Shiming Company owned by Meixian
38000000                     /s/ Shiming
Wang                                                       President        

 

  /s/ Shiming Wang                                                             
    Shiming Wang (PRC ID Card No.: 610326570221061)     Shares of Shiming
Company owned by Shiming Wang: 12900000

 
 

  /s/ Nairang
Liu                                                                       
Nairang Liu (PRC ID Card No.: 610326631127043)     Shares of Shiming Company
owned by Nairang Liu: 3470000

 
 

  /s/ Liehua Wang 
                                                                   Liehua Wang
(PRC ID Card No.: 610421541129002)     Shares of Shiming Company owned by Liehua
Wang: 3408800

 
 

  /s/ Genyun
Qu                                                                        
Genyun Qu (PRC ID Card No.: 610421501011001)     Shares of Shiming Company owned
by Genyun Qu: 2930000

 
 

  /s/ Rui Wang                                                                 
         Rui Wang (PRC ID Card No.: 610326810124041)     Shares of Shiming
Company owned by Rui Wang: 2720000

 
 
 
6

--------------------------------------------------------------------------------

 
 
 

  /s/ Ziyuan Lu     
                                                                     Ziyuan Lu
(PRC ID Card No.: 610102621205358)     Shares of Shiming Company owned by Ziyuan
Lu: 435000

 
 
 

  /s/ Yan Luo   
                                                                          Yan
Luo (PRC ID Card No.: 51012619720106140X)     Shares of Shiming Company owned by
Yan Luo: 435000

 
 

  /s/ Yan Luo   
                                                                          Yan
Luo (PRC ID Card No.: 51012619720106140X)     Shares of Shiming Company owned by
Yan Luo: 435000

 
 

  /s/ Cunhu
Yang                                                                       Cunhu
Yang (PRC ID Card No.: 610104196210016177)     Shares of Shiming Company owned
by Cunhu Yang: 362400

 
 

  /s/ Wanjun
Shu                                                                       Wanjun
Shu (PRC ID Card No.: 610124510805001)     Shares of Shiming Company owned by
Wanjun Shu: 271800

 

  Attorney-in-fact for certain shareholders of Party B:   Shiming (Xi’an)
Enterprise Management & Consulting Co., Ltd.         /s/ Shiming
Wang                                                                By: Shiming
Wang   As attorney-in-fact pursuant to that certain Power of Attorney,
Shareholders’ Voting Rights, Proxy Agreement and Covenant Not to Sue dated
January 15, 2006

 
 
7

--------------------------------------------------------------------------------

 
 
 